Citation Nr: 1455988	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression and associated alcohol and substance abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO, which denied the application to reopen a claim of service connection for hypertension, to include as secondary to PTSD.  

The Board reopened this claim and remanded it for further development in November 2013.  It was again remanded for further development in May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In forming the opinion as to the likely etiology of the Veteran's hypertension, the June 2014 VA examiner noted the Veteran did not receive a diagnosis of hypertension "until 2013."  However, VA medical records beginning in May 2001, show assessments and treatment for hypertension.  A remand is needed in order for the examiner to comment on the significance, if any, of the earlier assessments of hypertension.  

The examiner also indicated that the baseline severity of the Veteran's hypertension could be determined.  However, the examiner failed to specifically identity the baseline severity and stated only that it was "controlled hypertension" and the current severity was not greater than the baseline.  The Board notes that, to the contrary, the November 2013 VA examiner indicated that the current severity was greater than the baseline.  On remand, the examiner must address the November 2013 examiner's finding.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the June 2014 VA examiner in order to obtain an addendum opinion as to the nature and likely etiology of the Veteran's hypertension.  

The examiner should state whether it is as least as likely as not (50 percent of greater probability) that:

(a) the Veteran's current hypertension had its clinical onset in service or during the first year after separation from service, or otherwise is related to event and incident of that service; and 

(b) the Veteran's current hypertension was either caused or aggravated (permanently worsened) by service-connected PTSD with depression and alcohol and substance abuse.  

The examiner should address the significance, if any, of assessments and treatment for hypertension prior to 2013.   

In addressing aggravation for secondary service connection, the examiner should discuss whether the hypertension control at the present time is with the same medication and dosage that the Veteran had been on for control of the hypertension prior to his August 2008 PTSD diagnosis.  

If PTSD is found to have aggravated hypertension, the examiner should opine as to whether there is medical evidence created prior to aggravation or at any time before the hypertension reached its current level, that shows a baseline for the disability.  The examiner must address the November 2013 examiner's finding that the current severity was greater than the baseline.  

The reasons for all opinions must be provided. 

2.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

